Title: To Thomas Jefferson from Richard Dinmore, 19 May 1807
From: Dinmore, Richard
To: Jefferson, Thomas


                        
                            Sir
                            
                            Alexandria 19 May 1807
                        
                        The partiality of my friends, induces me to submit the enclosed for your Consideration. Should their good
                            opinion, lead you to think so favorably of my Qualifications, as to nominate me to the vacancy occasioned by the death of
                            Mr Beckley, I trust I should conduct the business of the office, to your Satisfaction
                        Understanding sir, that no time is to be lost, that it is necessary my pretensions should be laid before you
                            this day, I have had but very few hours to procure signatures. The respectability of the Names annexed, will I trust render
                            numbers unnecessary. Had Judge Fitzhugh been in Town, I flatter myself I should have procured his signature, & Mr
                            Jones proposes writing to you this day on the Subject. On your Side of the district, I have many friends. The absence from
                            the City of one Gentleman, now in Ohio & the want of time, however compell me to rest my hopes on the enclosed.
                        Accept Sir the assurance of the highest esteem and respect of
                        Your obedt. Servt.
                        
                            R Dinmore—
                        
                     Enclosure
                                                
                            
                                Sir
                                
                                18 May 1807
                            
                             The office of Librarian to the United States having become vacant by the Death of Mr. Beckley, and it
                                being reported that it is your intention to seperate it from the Clerkship of the House of Representatives;—we take
                                the liberty of soliciting that situation for our friend and Neighbour, Richard Dinmore.—Mr. Dinmore has for some years
                                conducted the republican paper in Alexandria, and of course had to contend with federal persecution,—we believe
                                dureing that period,—party calumny has never attacked his personal Character, and should you Sir deem it expedient to
                                seperate the two offices and accede to our solicitations—we have no doubt, that Mr. Dinmore would to your satisfaction
                                fulfill the duties of Librarian.—We feel regret at our inability to support a republican Paper in Alexandria, but the
                                weight of Property & of Numbers, is so much against him in that Town, that he has been sinking his small
                                Capital for some time & now feels it necessary for the support of his Wife & a large family of
                                Children, to look out for other & more certain means of maintenance,—than can be afforded him by his
                                Newspaper.— 
                             With every sentiment of Respect and Esteem We are Your Obedient Servants.— 
                            
                                Thomson Mason
                        
                                James H. Blake
                        
                                Geo. Summers—
                                Jno Thos Ricketts
                        
                                A: Faw
                        
                                Richd Libby
                        
                            
                        
                    
               